DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 14 December 2021 has been entered in full.  Claims 1-81, 93, and 94 are canceled.  Applicant is reminded that claims 89 and 97-103 have been withdrawn from consideration as being directed to a non-elected invention (see previous Office action, mailed 15 September 2021, p. 2).  Claims 89 and 97-103 must be presented with a claim identifier that includes the word “Withdrawn” (e.g., “withdrawn” or “Withdrawn, Currently Amended”) until Applicant is notified that the claims have been rejoined.
Claims 89 and 97-103 remain withdrawn from consideration.  Claims 82-88, 90-92, 95, and 96 are under examination.

Withdrawn Objections And/Or Rejections
	The application is now fully in compliance with the sequences rules, 17 CFR 1.821-1.825, thus resolving the issue raised at pp. 2-3 of the previous Office action (mailed 15 September 2021).
	The rejection of claims 82-88, 90, 95, and 96 under 35 U.S.C. 112(a) as set forth at pp. 3-7 of the previous Office action (mailed 15 September 2021) is withdrawn in view of the amended claims (received 14 December 2021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


US 9,920,118 B2:
Claims 82-88, 90-92, 95, and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,920,118 B2. The rejection is maintained for the reasons set forth at pp. 8-9 of the previous Office action (mailed 15 September 2021).
Applicant requests (p. 11, remarks received 14 December 2021) that the rejection be held in abeyance until such time as allowable subject matter is indicated.  Applicant is advised that, since the double patenting issue is the only issue remaining in the application, the rejection will not be held in abeyance.  Applicant must fully respond to the instant rejection (e.g., by presenting detailed arguments, claim amendments, and/or a terminal disclaimer) in the next response to avoid a Notice of Non-Responsive Amendment.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
24 January 2021